
	

113 S1322 IS: SALTS Act
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1322
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2013
			Ms. Klobuchar (for
			 herself, Mr. Graham, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act relating to
		  controlled substance analogues. 
	
	
		1.Short titleThis Act may be cited as the
			 Synthetic Abuse and Labeling of Toxic
			 Substances Act of 2013 or the SALTS
			 Act.
		2.Controlled substance
			 analoguesSection 203 of the
			 Controlled Substances Act (21 U.S.C. 813) is amended—
			(1)by striking
			 A controlled and inserting (a)
			 In general.—A
			 controlled; and
			(2)by adding at the
			 end the following:
				
					(b)DeterminationIn
				determining whether a controlled substance analogue was intended for human
				consumption under subsection (a), the following factors may be considered,
				along with any other relevant factors:
						(1)The marketing,
				advertising, and labeling of the substance.
						(2)The known
				efficacy or usefulness of the substance for the marketed, advertised or labeled
				purpose.
						(3)The difference
				between the price at which the substance is sold and the price at which the
				substance it is purported to be or advertised as is normally sold.
						(4)The diversion of
				the substance from legitimate channels and the clandestine importation,
				manufacture, or distribution of the substance.
						(5)Whether the
				defendant knew or should have known the substance was intended to be consumed
				by injection, inhalation, ingestion, or any other immediate means.
						(c)LimitationFor
				purposes of this section, evidence that a substance was not marketed,
				advertised, or labeled for human consumption, by itself, shall not be
				sufficient to establish that the substance was not intended for human
				consumption.
					.
			
